POSITIVE ELECTRODE ACTIVE MATERIAL HAVING HIGH DEGREE OF MATCHING OF ELECTROCONDUCTIVE DIRECTION AND LITHIUM ION SECONDARY CELL USING SAME
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.

Status of Claims
Claims 1-6, 8 and 10 are pending wherein claim 1 is amended and claim 10 is newly added. Claims 1-6, 8 and 10 are being examined on the merits in this Office action.

Remarks
3.	Any rejections and/or objections made in the previous Office Action are hereby withdrawn in view of Applicant' s amendments or/and arguments.

Allowable Subject Matter
Claims 1-6, 8 and 10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The combination of the references Lin, Yang and Ito was relied on for teaching a method of producing a positive electrode active material for a lithium ion secondary cell, but does not teach or reasonably suggest, alone or in combination, an electroconductive oxide, which is coated as a coating portion on the surface of a lithium transition metal complex oxide as a base portion, is selected from the group consisting of Bi2Sr2Ca2Cu3O10, Hg12Tl3Ba30Cu45O127, La2-xSrxCuO4 where 0 < x < 2, LaFePO, LaFeAsO and LaFeAsO1-xFx where 0 < x < 1.
Furthermore, as argued by the Applicant, the evidence in the instant specification has demonstrated the temperature increase rate during the calcining step as claimed is significant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727